Citation Nr: 9920109	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as a residual of Agent Orange exposure during 
service.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1966 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for headaches, and skin rashes 
secondary to Agent Orange exposure in service.  The veteran 
voiced disagreement with this in his October 1994 Notice of 
Disagreement.  However, the RO did not include the issue of 
entitlement to service connection for headaches on the June 
1995 Statement of the Case (SOC).  The result being that the 
veteran was never provided a SOC with respect to the issue of 
entitlement to service connection for headaches.  Without the 
SOC the veteran could not perfect his appeal with respect to 
this issue.  

The case was previously before the Board in May 1997, when it 
was remanded for examination of the veteran, retrieval of 
medical records, and for the RO to issue a SOC on the issue 
of entitlement to service connection for headaches.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

In April 1996, a hearing was held before Holly E. Moehlmann, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.  

4.  The competent medical evidence of record reveals 
diagnoses of recurrent herpes simplex and tinea corporis.

5.  There is no competent medical evidence of any current 
Agent Orange related skin disorder.

6.  There is no post service evidence showing continuity of 
symptomatology associated with the veteran's skin disorders.  

7.  The earliest medical reports dealing with any skin 
disorder are dated decades after service and do not relate 
the disorder to the veteran's military service or to Agent 
Orange exposure during service.  

8.  There is no medical opinion, or other competent evidence 
linking the veteran's current skin disorders to the his 
active military service or to Agent Orange exposure during 
service.  

9.  No timely substantive appeal addressing the issue of an 
entitlement to service connection for headaches has been 
received.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim for 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1998). 

2.  No timely appeal has been filed, and thus the Board lacks 
jurisdiction to review the claim of entitlement to service 
connection for headaches.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Skin Disorder

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease within the presumptive period of time for 
service connection is sufficient to render the claim for 
service connection for the presumptive disease well-grounded.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).   Put another 
way, "where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied."  Darby 
v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 
Vet. App. 155, 162 (1997). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1998).  

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) (emphasis added).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (1998). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

In this case the veteran avers that he has a skin disorder, 
as a result of exposure to Agent Orange in service.  The 
veteran's discharge papers, DD 214, reveal that the veteran 
did serve in the Republic of Vietnam during the Vietnam era.  
The veteran's service medical records appear to be complete.  
A single March 1967 treatment record reveals that the veteran 
complained that his "back itches especially after taking 
shower.  No visible lesions skin sl[ightly] dry."  Treatment 
with moisturizers was prescribed.  Separation examination of 
the veteran was conducted in January 1968.  On examination 
the veteran's skin was normal with no abnormalities noted by 
the examining physician.  On the accompanying report of 
medical history, the veteran did not report having any skin 
disorders during service.  

In April 1971 the veteran had hernia surgery at a private 
hospital.  A physical examination was conducted at this time 
and a notation specifically reveals that skin examination was 
negative for abnormalities.  

In September 1995 a VA Agent Orange examination of the 
veteran was conducted.  Examination of the skin along with 
dermatology consultation revealed a diagnosis of probable 
recurrent herpes simplex of the left thigh.  

In July 1997 another VA skin examination was conducted.  The 
veteran reported that he suffered from pruritic scaly 
eruption of his thighs, waist, and lower back since returning 
from active service in Vietnam.  Physical examination 
revealed hyper-pigmented patches and smaller plaques on the 
right hip and left thigh areas.  The diagnosis was "tinea 
corporis with a component of LSC (lichen simplex 
chronicus)."  Follow-up treatment at a VA dermatology clinic 
was ordered.  Treatment records dated in September and 
November 1997 reveal treatment was conducted with no active 
dermatitis being present by November.  

The veteran has submitted numerous lay statements from family 
members.  He has also presented sworn testimony at a hearing 
before the undersigned member of the Board.  These statements 
are to the effect that the veteran suffered from a skin rash 
during service and periodically suffered from rashes 
subsequent to service.  

The Board notes that the veteran did have active service in 
the Republic of Vietnam during the Vietnam era.  However, 
there no competent medical evidence that the veteran has, or 
has ever had chloracne or any other Agent Orange related skin 
disorder.  With no competent medical evidence of one of the 
diseases specified in 38 C.F.R. § 3.309(e) (1998) the 
veteran's claim for service connection for a skin disorder on 
the presumptive basis of Agent Orange exposure cannot be well 
grounded.  Darby v. Brown, 10 Vet. App. 243, 246 (1997); 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that where 
the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The veteran asserts that he developed a skin rash during his 
service in Vietnam and that he has had a rash ever since.  
The lay statements submitted by his family members recount 
essentially the same information.  A review of the veteran's 
service medical records reveals one instance where he was 
noted to have dry skin which was treated with moisturizers.  
There is no indication in any of the service medical records 
of any chronic skin disorder.  Moreover, the veteran's bout 
of dry skin must have been acute and transitory and resolved 
prior to his separation from service because he did not 
report any skin disorders on his separation examination 
medical history and his skin was noted to be normal on 
separation examination.  

The veteran asserts that he has had a skin rash ever since 
service.  He is competent to testify about symptoms such as a 
rash.  However, the veteran's sworn testimony and other 
statements are not competent evidence to establish the 
etiology of his current skin disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current skin disorder is 
related to his military service or to Agent Orange exposure 
during service.  See Espiritu, 2 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Board also notes 
that the veteran's assertions of having a rash continuously 
since service are not supported by the 1971 private hospital 
records which show normal skin on examination.  

On a direct basis, the veteran's claim is also not well 
grounded.  Specifically, the veteran has presented no 
evidence of any chronic skin disorder during service and has 
present no evidence which relates his current skin disorders 
to either his military service or to alleged Agent Orange 
exposure during service.  As such, the veteran does not meet 
the elements required for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 
455 (1995); Slater v. Brown, 9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis it was 
not well grounded, the Board concludes that this error was 
not prejudicial to the veteran's claim.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

II.  Headaches

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal, VA Form 9, filed after a 
statement of the case is furnished to the appellant.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  
The notice of disagreement must be filed within one year from 
the date of mailing of the notice of the determination.  38 
U.S.C.A. § 7105(b)(1)(West 1991); 38 C.F.R. 
§ 20.302(a)(1998).  The substantive appeal must be filed 
within 60 days from the date the statement of the case is 
mailed, or within the remainder of the one-year period from 
the date of mailing of the notice of determination, whichever 
occurs later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 
C.F.R. § 20.302(b)(1998).  In the absence of a properly 
perfected appeal, the Board is without jurisdiction to 
determine the merits of the case.  38 U.S.C.A. §§ 7105, 7108; 
Roy v. Brown, 5 Vet. App. 554 (1993). 

VA regulations state that "an appeal consists of a timely 
filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal." 38 C.F.R. § 20.200 (1998).

A notice of disagreement (NOD) is:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original 
jurisdiction gave notice that 
adjudicative determinations 
were made on several issues at the same 
time, the specific determinations with 
which the claimant disagrees must be 
identified.  For example, if service 
connection was denied for two 
disabilities and the claimant wishes to 
appeal the denial of service connection 
with respect to only one of the 
disabilities, the Notice of Disagreement 
must make that clear.

38 C.F.R. § 20.201 (1998).

A Substantive Appeal consists of:

[A] properly completed VA Form 9, 
"Appeal to Board of Veterans' Appeals," 
or correspondence containing the 
necessary information.  If the Statement 
of the Case and any prior Supplemental 
Statements of the Case addressed several 
issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or 
must specifically identify the issues 
appealed.  The Substantive Appeal should 
set out specific arguments relating to 
errors of fact or law made by the agency 
of original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  The Board will not presume 
that an appellant agrees with 
any statement of fact contained in a 
Statement of the Case or a Supplemental 
Statement of the Case which is not 
specifically contested. Proper completion 
and filing of a Substantive Appeal are 
the last actions the appellant needs to 
take to perfect an appeal.

38 C.F.R. § 20.202 (1998).

In July 1994 the RO issued a rating decision that denied the 
veteran's claim for service connection for headaches.  The 
veteran was notified of this decision in August 1994.  In 
November 1994 the veteran's notice of disagreement was 
received at the RO.  In the NOD the veteran specifically 
disagreed with the denial of service connection for 
headaches.  However, the RO did not include the issue on the 
June 1995 Statement of the Case.  In May 1997 the Board 
remanded the case with instructions to the RO to issue a 
statement of the case on the issue of entitlement to service 
connection for headaches so that the veteran could perfect 
his appeal if he so desired.  

In April 1998 the RO issued a supplemental statement of the 
case which included the issue of service connection for 
headaches.  The cover letter specifically stated that the 
"appeal contains a new issue which was not originally 
certified to the Board of Veterans' Appeals.  In order for 
this new issue to be considered by the Board of Veterans' 
Appeals, you must perfect your appeal on this issue by filing 
a new VA Form 9."  Subsequent to this notice the veteran did 
not file any correspondence containing any information 
related to his claim for service connection for headaches.  
The veteran did submit statements pertaining to an unrelated 
claim for service connection for post traumatic stress 
disorder.  However, he did not make any specific arguments 
relating to errors of fact or law made by the RO related to 
the claim for service connection for headaches.  The first 
correspondence received by the RO subsequent to the April 
1998 SSOC which referred to the claim for service connection 
for headaches, was a written statement by the veteran's 
representative which was dated June 1999.  This is over a 
year after the RO issued the SSOC and well beyond the 60 day 
period during which the veteran could have perfected his 
appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b)(1998).  

After a thorough review of the veteran's claims file, the 
Board concludes that no timely substantive appeal regarding 
the issue of entitlement to service connection for headaches 
has been received.  In the absence of a timely filed 
substantive appeal, the Board has no jurisdiction to 
entertain the veteran's appeal from the July 1994 RO rating 
decision as it relates to his claim for service connection 
for headaches.  Therefore, the veteran's appeal must be 
dismissed.


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for a skin disorder, claimed as a residual 
of Agent Orange exposure during service is denied. 

A timely appeal not having been filed, the veteran's claim 
for service connection for headaches must be dismissed.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

